COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-107-CV
 
  
STEPHEN 
E. BETTS                                                                APPELLANT
  
V.
  
JOHN 
GILBERT, AS DIRECTOR OF                                            APPELLEES
THE 
INSTITUTIONAL DIVISION OF
THE 
TEXAS DEPARTMENT OF
CORRECTIONS, 
JOSEPH DOMINGUES,
AS 
WARDEN OF THE DALHART UNIT
OF 
THE INSTITUTIONAL DIVISION OF
THE 
TEXAS DEPARTMENT OF CORRECTIONS,
AND 
GREG OLIVER, AS ASSISTANT
WARDEN 
OF THE DALHART UNIT OF
THE 
INSTITUTIONAL DIVISION OF THE
TEXAS 
DEPARTMENT OF CORRECTIONS
  
  
------------
 
FROM 
THE 67TH DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Stephen E. Betts is attempting to appeal the trial court’s order granting his 
counsel’s motion to withdraw. On April 13, 2004, we notified appellant, in 
accordance with rule of appellate procedure 42.3, that this court may not have 
jurisdiction over this appeal because it appears the order is not a final 
judgment or an appealable interlocutory order. We stated that the appeal would 
be dismissed for want of jurisdiction unless appellant or any party desiring to 
continue the appeal filed with the court within ten days a response showing 
grounds for continuing the appeal.
        Appellant’s 
response to our jurisdiction letter does not state sufficient grounds for 
continuing the appeal. Because there is no final judgment or appealable 
interlocutory order, we dismiss the appeal for want of jurisdiction. See 
TEX. R. APP. 
P. 42.3(a), 43.2(f).
  
                                                                  PER 
CURIAM
  
PANEL D:   LIVINGSTON, 
DAUPHINOT, and HOLMAN, JJ.
DELIVERED: 
May 27, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.